


109 HCON 412 IH: Commemorating the thirty-ninth anniversary

U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 412
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2006
			Ms. Ros-Lehtinen (for
			 herself, Ms. Berkley,
			 Mr. Wexler,
			 Mr. McCotter,
			 Mr. Pence,
			 Mr. Cantor,
			 Mr. Garrett of New Jersey,
			 Mr. Burton of Indiana,
			 Mr. Pombo,
			 Mr. King of Iowa,
			 Mr. Ryun of Kansas,
			 Mr. McHenry,
			 Mr. Engel,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Crowley,
			 Mr. Cannon,
			 Mr. Chandler,
			 Mr. Chabot, and
			 Mr. Ackerman) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Commemorating the thirty-ninth anniversary
		  of the reunification of the city of Jerusalem.
	
	
		Whereas for 3,000 years Jerusalem has been Judaism’s
			 holiest city and the focal point of Jewish religious devotion;
		Whereas Jerusalem is also considered a holy city by
			 members of other religious faiths;
		Whereas, from 1948 to 1967, Jerusalem was a divided city
			 and Israeli citizens of all faiths, as well as Jewish citizens of all
			 countries, were denied access to certain holy sites;
		Whereas, in 1967, Jerusalem was reunited by Israel during
			 the conflict known as the Six Day War;
		Whereas, since 1967, Jerusalem has been a united city, and
			 persons of all religious faiths have been guaranteed full access to holy sites
			 within the city;
		Whereas this year marks the thirty-ninth year that
			 Jerusalem has been administered as a unified city in which the rights of all
			 faiths have been respected and protected;
		Whereas, in 1990, the United States Senate and House of
			 Representatives overwhelmingly adopted Senate Concurrent Resolution 106 and
			 House Concurrent Resolution 290 declaring that Jerusalem, the capital of
			 Israel, must remain an undivided city and calling on Israel and
			 the Palestinians to undertake negotiations to resolve their differences;
		Whereas each sovereign country, under international law
			 and custom, has the right to designate its own capital;
		Whereas Jerusalem is the seat of the Government of Israel,
			 including the President, Parliament, and the Supreme Court;
		Whereas the Jerusalem Embassy Act of 1995 (Public Law
			 104–45), which became law on November 8, 1995, states as a matter of United
			 States policy that Jerusalem should remain the undivided capital of
			 Israel;
		Whereas the United States maintains its embassy in the
			 functioning capital of every country except in the case of Israel, a friend and
			 strategic ally of the United States; and
		Whereas the Foreign Relations Authorization Act, Fiscal
			 Year 2003 (Public Law 107–228) directs that the Secretary of State shall, upon
			 the request of a citizen or a citizen’s legal guardian, record the place of
			 birth of a United States citizen born in the city of Jerusalem as Israel: Now,
			 therefore, be it
		
	
		That Congress—
			(1)congratulates the
			 residents of Jerusalem and the people of Israel on the thirty-ninth anniversary
			 of the reunification of that historic city;
			(2)strongly believes
			 that Jerusalem must remain an undivided city in which the rights of every
			 ethnic and religious group are protected as they have been by Israel during the
			 past 39 years;
			(3)calls upon the
			 President and Secretary of State to publicly affirm as a matter of United
			 States policy that Jerusalem must remain the undivided capital of the State of
			 Israel;
			(4)strongly urges the
			 President to discontinue the waiver contained in the Jerusalem Embassy Act of
			 1995 (Public Law 104–45), immediately implement the provisions of that Act, and
			 begin the process of relocating the United States Embassy in Israel to
			 Jerusalem; and
			(5)further urges
			 United States officials to refrain from any actions that contradict United
			 States law on this subject.
			
